Citation Nr: 1117687	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of both knees.  

2.  Entitlement to service connection for an abdominal aortic aneurysm.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus, type II.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for a disability manifested by poor vision.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Whether new and material evidence has been received to reopen service connection for degenerative disc disease of the lumbar spine, with low back strain.  

9.  Whether new and material evidence has been received to reopen service connection for arthritis of the shoulders, with bursitis.  

10.  Whether new and material evidence has been received to reopen service connection for cervical arthritis.  

11.  Whether new and material evidence has been received to reopen service connection for a kidney disorder.  

12.  Entitlement to an increased rating in excess of 10 percent for the residuals of a right ankle fracture with synovitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1946 to February 1949, from February 1949 to September 1952, and from September 1952 to March 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for PTSD, an aortic aneurism, and whether new and material evidence has been received to reopen service connection for a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).

The issue of entitlement to VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ (the appropriate VA Medical Center) for appropriate action.  

The Veteran was scheduled for a Travel Board hearing in February 2011, but failed to report for this hearing.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not sustain a knee injury in service; symptoms of arthritis of both knees were not evident during service or until many years thereafter, and have not been continuous since service; and currently diagnosed arthritis was not caused by any in-service event.  

2.  Chronic symptoms of hypertension were not evident during service or until many years thereafter, have not been continuous since service, and current hypertension was not caused by any in-service event.  

3.  The Veteran did not serve in the Republic of Vietnam and was not otherwise exposed to the defoliant, Agent Orange, during service.  

4.  Symptoms of diabetes mellitus were not evident during service, were not continuous since service, did not manifest to a compensable degree within one year of service separation, and diabetes mellitus is not caused by any in-service event.  

5.  Bilateral hearing loss was not evident during service or until many years thereafter, has not been continuously demonstrated since service, and is not shown to have been caused by any in-service event.  

6.  A disability manifested by poor vision was not evident during service or until many years thereafter, has not been continuously demonstrated since service, and is not shown to have been caused by any in-service event.  

7.  Service connection for degenerative disc disease of the lumbar spine, with lumbosacral strain, was last denied by the RO in a January 2006 rating action that found no relationship between degenerative disc disease of the lumbar spine and any disability during service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

8.  Since the January 2006 decision denying service connection for degenerative disc disease of the lumbar spine with lumbosacral strain, the additional evidence, not previously considered, is cumulative, and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

9.  Service connection for arthritis of the shoulders with bursitis was last denied by the RO in a January 2006 rating action that found no relationship between the Veteran's bilateral shoulder disabilities and service or any service-related disability.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

10.  Since the January 2006 decision denying service connection for arthritis of the shoulders, with bursitis, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

11.  Service connection for arthritis of the cervical spine was denied by the RO in a December 1988 rating action found that the cervical spine arthritis had its onset as a result of a post-service August 1987 motor vehicle accident and had no relation with service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

12.  Since the December 1988 decision denying service connection for cervical spine arthritis, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

13.  Throughout the pendency of this appeal, the residuals of a right ankle fracture were primarily manifested by plantar flexion from 0 to 20 degrees and dorsiflexion from 0 to 10 degrees, with pain on motion that is productive of no more than moderate disability.  


CONCLUSIONS OF LAW

1.  Arthritis of both knees was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Hypertension was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  Diabetes Mellitus was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2010).  

4. 
 Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

5.  A disability manifested by poor vision was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The additional evidence received subsequent to the January 2006 decision of the RO that denied service connection for degenerative disc disease of the lumbar spine, with lumbosacral strain, is not new and material; thus, service connection for this disability is not reopened, and the January 2006 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The additional evidence received subsequent to the January 2006 decision of the RO that denied service connection for arthritis of the shoulders is not new and material; thus, service connection for this disability is not reopened, and the January 2006 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

8.  The additional evidence received subsequent to the December 1988 decision of the RO that denied service connection for arthritis of the cervical spine is not new and material; thus, service connection for this disability is not reopened, and the December 1988 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

9.  The criteria for an increased rating in excess of 10 percent for the residuals of a right ankle fracture with synovitis have not been met for any period.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 7.71a, Diagnostic Code (Code) 5271 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A December 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2007, January 2009, and April 2010.  These examinations, taken together, are found to be adequate for rating purposes for the issues decided in this decision.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding whether the disabilities for which service connection was claimed were related to the Veteran's service-connected disabilities.  The April 2007 and January 2009 examinations are adequate to evaluate the disability caused by the Veteran's service-connected right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, hypertension, diabetes mellitus, or sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Arthritis of Both Knees

The Veteran is claiming service connection for arthritis of both knees that he believes stem from injuries that he sustained while on active duty.  After review of the record, the Board finds that there is no basis for the establishment of service connection.  In this regard, it is noted that the STRs are completely negative for complaints of manifestations of a disability of either knee.  On examination for retirement from service, in November 1965, the Veteran's report of medical history indicated that he had no history of "trick" or locked knees.  Clinical evaluation of the lower extremities was normal.  On August 1967 VA examination, while the Veteran had other orthopedic complaints, there were no references to disabilities of either of his knees.  Knee arthritis was first manifested in the record in medical treatment records promulgated coincident with his current appeal.  

An examination was conducted by VA in April 2010.  At that time, it was reported that the Veteran related having had constant bilateral knee pain and swelling.  A right knee replacement arthroplasty had been performed in July 2009.  He reported that both knees began bothering him while he was on active duty in the military.  The pertinent diagnoses were right total knee arthroplasty and degenerative joint disease of the left knee.  In a May 2010 addendum, the examiner opined that, after review of the record, the bilateral knee conditions were not due to the Veteran's active duty service.  The reason given was that there were no notes in any of the STRs referring to the knee joints so there was no relationship with service.  

The STRs and findings of the first post-service examination in August 1967 show no complaints or manifestations of right knee disability.  Thus, the record shows that the Veteran did not have manifestations of knee disability either in service or within one year thereafter.  Although he now states that he has had complaints of bilateral knee pain during service and consistently through the years thereafter, given the lack of contemporaneous evidence establishing this, these statements are not found to be credible by the Board.  The absence of clinical treatment records for approximately 40 years after active duty is probative evidence against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  Under these circumstances, the claims for service connection for bilateral knee arthritis must be denied.  

Service Connection for Hypertension

The Veteran is seeking service connection for hypertension that he asserts had its onset while he was on active duty.  Review of the STRs shows no evidence o hypertension, with blood pressure readings consistently being shown to be normal.  Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at predominantly 160 mm/Hg systolic and predominantly 90 mm/Hg diastolic.  Note (1) to Diagnostic Code 7101.  38 C.F.R. § 4.104 (2010).  

On examination at retirement from service, the Veteran's blood pressure reading was 106/74.  On August 1967 VA examination, his blood pressure reading was 120/80.  No diagnosis of hypertension was made at that time.  

Private treatment records, including a report from a private physician dated in August 2005, include a diagnosis of hypertension.  

The Veteran has not specifically contended that he has been treated for hypertension during the 40 plus years since his retirement from active duty.  The Board finds that hypertension was not manifested during service or within one year thereafter, and that there is no evidence of continuity of symptoms since service.  Under these circumstances, a preponderance of the evidence is against the claim, and service connection for hypertension must be denied.  

Service Connection for Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus that he asserts is the result of his exposure during service to the defoliant Agent Orange.  Regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).  Defoliant exposure may also be presumed for service with certain units in the Republic of Korea.  

Review of the Veteran's service records shows that he did not have duty in either the Republic of Vietnam or the Republic of Korea.  The Veteran's foreign service was confined to Europe.  There are no other references to possible defoliant exposure.  As there is no evidence that the Veteran was exposed to an herbicide agent during service, service connection on the basis of this presumption is not warranted.  

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  STRs show no complaints of, or treatment for, diabetes mellitus during service.  At the time of retirement from active duty, urinalysis was negative for sugar or albumin.  On August 1987 VA examination, the endocrine system was found to be normal and laboratory testing included urinalysis that was also negative for sugar and albumin.  Diabetes mellitus was first noted in an August 2005 private treatment record.  There has been nor reference in the medical evidence between the development of diabetes mellitus and the Veteran's active duty service.  

As diabetes mellitus was not manifested either during service or in the years immediately after service, and as there is no evidence of a medical nexus with service, the Board finds that a preponderance of the evidence is against the claim, and service connection for diabetes mellitus must be denied.  

Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, claiming that his exposure to acoustic trauma during service where he served at times with an armored unit.  Review of the STRs shows that audiometric testing throughout service, including testing conducted in connection with his examination at retirement from service, showed the Veteran's hearing acuity to be normal.  "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

An audiometric examination was conducted by VA in April 2010.  At that time, the Veteran's history of military noise exposure, including exposure to artillery gunfire, grenade explosions, and aircraft engine noise was noted.  Audiometric testing showed hearing to be within normal limits at 250 hertz, with a mild sloping to severe high frequency sensorineural hearing loss from 500 to 8000 hertz in the right ear; and hearing to be within normal limits from 250 to 500 hertz, with mild sloping to a severe high frequency sensorineural hearing loss from 1000 to 8000 hertz in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  The examiner rendered an opinion that, after review of the STRs, personal interview, and audiometric testing, the Veteran's hearing loss was less likely as not a result of noise exposure during military service.  The primary reason given was that the audiogram results at retirement from service were within normal limits.  

The record shows that the Veteran did not manifest symptoms of a hearing loss while on active duty, and did not manifest a sensorineural hearing loss within one year after service separation.  The only medical opinion of record is to the effect that his current sensorineural hearing loss is not related to noise exposure during service.  The examiner gave a specific reason for this, and the Board can find no evidence in the record to dispute this opinion.  On this basis, the Board finds that the Veteran had normal hearing acuity during service and until many years thereafter, and the subsequent hearing loss is not related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is denied.  

Service Connection for a Disability Manifested by Poor Vision

The Veteran is claiming service connection for a disability manifested by poor vision.  Review of the record shows that, while he has recently been seen for complaints of blurred vision, there is no diagnosis in the record of a disability that has caused his blurred vision.  As such, there is no indication that the blurred vision is caused by other than refractive error of the eye.  Congenital or developmental defects, refractive error of the eyes, and personality disorders, as such, are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  

In any event, review of the Veteran's STRs shows no eye injury or disease, including no complaints or manifestations of an eye disability, and corrected visual acuity throughout service was 20/20 in each eye.  As a disability manifested by poor vision was not demonstrated during service, the Board finds that a preponderance of the evidence is against the claim, and service connection must be denied.  

New and Material Evidence to Reopen Previously Denied Claims

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board has characterized the Veteran's claims of service connection for lumbosacral disability, shoulder disability, and cervical spine disability accordingly.  

Service connection for degenerative disc disease of the lumbosacral spine, with lumbosacral strain; arthritis of both shoulders, with bursitis; and cervical spine arthritis was previously denied by the RO.  The last denial of service connection of lumbar spine and shoulder disabilities was dated in January 2006.  The denial of service connection for cervical spine arthritis was in December 1988.  Last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  The veteran did not appeal these determinations.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claims may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Lumbosacral Spine Disability

Evidence of record at the time of the January 2006 RO denial of service connection for degenerative disc disease of the lumbosacral spine, with low back strain, included the Veteran's STRs, showing no complaints or manifestations of a low back disability during service; the results of an August 1967 VA examination, showing low back strain, but no evidence of arthritis on X-ray studies; and private treatment records showing arthritis of the low back on X-ray studies in November 1977.  The August 1967 and November 1977 treatment records included references to the Veteran having had a history of back injury in 1960 while moving a refrigerator.  Medical records also include a July 1986 report from the Veteran's private chiropractor showing that the Veteran had been treated for recurring lower back problems since 1972.  He stated that the original examination findings revealed a disc degeneration of L-5 on S-1, with discogenic spondylosis of L-5.  

Evidence received since the January 2006 denial of service connection for degenerative disc disease of the lumbosacral spine with low back strain, includes additional private treatment records showing that the Veteran continues to have this low back disability and the results of an April 2010 VA examination.  At that time, the diagnosis was myofascial lumbar syndrome.  The examiner noted that the Veteran's sensory deficits were secondary to diabetic peripheral neuropathy and not due to radiculopathy.  In a May 2010 addendum to the examination report, the examiner stated that after review of the Veteran's claims file, the Veteran's myofascial lumbar syndrome was unrelated to active duty service.  In support of this opinion, the examiner sited the STRs that included no noted referring to any condition of the lumbar spine.  

The evidence received subsequent to the January 2006 RO decision that denied service connection for a low back disorder consists primarily of records of treatment many years after service that does not indicate in any way that the current low back disability is related to service.  Moreover, the only medical opinion subsequent to the January 2006 denial that is of record is negative regarding a relationship to service.  This evidence, while new, is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Under these circumstances, the January 2006 rating decision is final and the claim remains denied.  

Bilateral Shoulder Disability

Evidence of record at the time of the January 2006 denial of service connection for bilateral shoulder disability included the STRs, showing no complaint or treatment for a shoulder disorder during service and the results of an August 1967 VA examination.   That examination showed mild, subdeltoid bursitis of both shoulders.  

Evidence received subsequent to the January 2006 RO denial of service connection for shoulder disabilities included private treatment records dated from 1977.  An August 2005 statement from the Veteran's private physician in which it was noted that the Veteran had undergone a left massive rotator cuff repair in March 2003 from which he recovered very slowly.  The Veteran continued to have pain and weakness in the left shoulder.  A report of a December 2005 MRI study or the right shoulder showed findings suggestive of a possible acromioplasty with resection of the AC joint and glenohumeral joint changes consistent with osteoarthritis.  The medical evidence does not include references that the Veteran's shoulder disorders are related to service.  An examination was conducted by VA in April 2010.  AT that time, the diagnosis was bilateral shoulder impingement syndrome with rotator cuff weakness, left greater than right.  In a May 2010 addendum to the April 2010 examination report, the examiner opined that the current bilateral shoulder condition was not secondary to active duty service.  It was noted that there were no notes in the STRs referring to the shoulder joints, therefore the joint disease in the shoulders was not related to active duty service.  

The evidence received subsequent to the January 2006 RO decision that denied service connection for bilateral shoulder disabilities consists primarily of records of treatment many years after service that do not indicate in any way that the current shoulder disabilities are related to service.  Moreover, the only medical opinion subsequent to the January 2006 denial that is of record is negative regarding a relationship to service.  This evidence, while new, is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Under these circumstances, the January 2006 rating decision is final and the claim for service connection for shoulder disabilities remains denied.  

Cervical Spine Arthritis

Evidence of record at the time of the December 1988 rating decision that denied service connection for arthritis of the cervical spine included the STRs that showed no complaint or manifestation of a spine disorder and a report of an August 1967 VA examination that was similarly negative for findings related to the cervical spine.  Cervical spondylosis was noted in a report from the Veteran's private physician in November 1977.  At that time, the Veteran reported having had intermittent pain and stiffness in the neck area in 1966 after leaving service.  Also of record were medical reports from the Veteran's chiropractor that included a medical history form in which the Veteran related that he had sustained a whiplash injury causing severe neck pain in August 1987 when he was rear-ended by an automobile that had run a red light.  

Evidence received subsequent to the December 1988 rating decision includes private treatment records showing that the Veteran continues to manifest arthritis of the cervical spine, without indication that this disability is related to service in any way.  For example, a November 2009 statement from the Veteran's private physician indicates that the Veteran has had symptoms of neck pain since he served in the armed services and has had multiple car accidents requiring multiple surgeries and hospitalizations.  This is essentially the same facts as demonstrated by the evidence prior to the December 1988 rating decision.  The statement does not indicate that the Veteran's cervical spine disability is related to service, but essentially refers to current treatment of the disability.  Such evidence, which consists primarily of records of treatment many years after service that does not indicate in any way that the condition is related to service is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Under these circumstances, the December 1988 rating decision is final and the claim must remain denied.  

Increased Rating for Right Ankle Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for the residuals of a right ankle fracture and sprain, with synovitis was granted by the RO in an October 1967 rating decision.  A noncompensable rating was assigned at that time.  The rating continued until the Veteran's current claim for increase in September 2006.  The July 2007 rating decision on appeal granted an increase to 10 percent under the provisions of 38 C.F.R. § 4.71a, Code 5271, which provides that moderate limitation of motion of the ankle will be rated 10 percent disabling.  Marked limitation of motion warrants a 20 percent rating.  Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

An examination was conducted by VA in April 2007.  At that time, the Veteran reported that over the past few years he had had intermittent chronic right ankle pain.  He stated that he had effusion daily and wore boots for ankle stability.  He did not use an ankle support and stated that he ambulated with a cane primarily for knee disability.  The Right ankle joint was enlarged, without effusion.  There was minimal tenderness to palpation of the lateral, anterior and medial joint lines, but no ligamentous instability.  Plantar flexion was to 20 degrees and dorsiflexion was to 10 degrees.  After repetitive movements, plantar flexion was to 32 degrees and dorsiflexion remained the same.  There was no apparent pain, weakness, fatigability or loss of coordination following or during repetitions of ankle range of motion.  X-ray studies showed no acute or chronic bony changes with maintained joint spaces.  The assessment was right ankle sprain, chronic.  The Veteran underwent a second VA examination in January 2009 with similar results.  Dorsiflexion was to 10 degrees and plantar flexion was to 25 degrees.  Both motions resulted in pain laterally and medially.  Active range of motion did not produce weakness, fatigue or incoordination and there was no additional loss with repetitive range of motion.  The diagnosis remained chronic right ankle sprain.  

After review of the record, the Board can find no basis for an increase in the evaluation of the Veteran's right ankle disability.  The range of motion findings of 0 to 10 degrees dorsiflexion and 0 to 20 or 25 degrees plantar flexion correlate to moderate disability.  Repetitive motion actually increased the range of the Veteran's right ankle plantar flexion.  As the Board finds that the right ankle disability is productive of moderate impairment throughout the appeal period, a rating in excess of 10 percent is not warranted for any period.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right ankle limitation of plantar flexion and dorsiflexion directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of motion of the ankle (Code 5261) and also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right ankle disability, and no referral for an extraschedular rating is required.  Finally, although the Veteran is retired, there is no indication that his current service-connected disabilities of the right ankle, a sprain of his right thumb and a scar of his left thumb, each rated noncompensable, have rendered him unemployable.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for arthritis of both knees is denied.  

Service connection for hypertension is denied.  

Service connection for diabetes mellitus, type II, is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for a disability manifested by poor vision is denied.  

New and material evidence not having been received, the appeal to reopen service connection for degenerative disc disease of the lumbar spine with low back strain is denied.  

New and material evidence not having been received, the appeal to reopen service connection for arthritis of the shoulders with bursitis is denied.  

New and material evidence not having been received, the appeal to reopen service connection for cervical arthritis is denied.  

An increased rating in excess of 10 percent for the residuals of a right ankle fracture with synovitis is denied.  



REMAND

The Veteran is also claiming service connection for PTSD, service connection for an abdominal aortic aneurism, and that new and material evidence has been received to reopen a previously denied claim for service connection for a kidney disorder.  Regarding the claim for service connection for PTSD, it is noted that the Veteran has claimed various stressors during service that caused this disability, for which he has been diagnosed by a private psychologist.  In a July 2007 memorandum, the RO found that the Veteran had not provided sufficient information upon which to verify his claimed non-combat stressors.  Subsequent to this determination, in March 2009, the Veteran's private psychologist reported additional incidents witnessed by the Veteran that she believes caused PTSD.  These included the sinking of a troop ship that hit a water mine in April 1946 and an aircraft crash in which the Veteran's company commander was killed at the end of 1948.  These reporting in-service incidents should be investigated for verification.  

In addition, one of the Veteran's stressors involves a capture by "foreign agents" while he was stationed in Germany.  The RO should evaluate these contentions in light of the regulations for PTSD that were revised effective in July 2010.  

Regarding the claims for service connection for abdominal aortic aneurism and to reopen service connection for a kidney disorder, it is noted that the RO arranged for a VA examination in April 2010 to evaluate whether these disabilities may be related to service.  The examiner stated that an opinion could not be provided because the claims folder was not available for review.  The Board finds that, as the RO believed that an examination was necessary, it should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Veteran a statement containing as much detail as possible regarding the stressors to which he was exposed during service.  The Veteran should be asked to provide specific details of the claimed stressful events during service, such as dates, places, detailed descriptions of the events, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.    

2.  If the RO/AMC is unable to verify any of the stressors through its own research, the RO/AMC should forward the Veteran's statement and prior statements of alleged service stressors (along with copies of his service personnel records and any other relevant evidence) to U.S. Army and Joint Services Records Research Center (JSRRC), Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA  22315-3802.  The JSRRC should be requested to provide any information available which might corroborate the Veteran's alleged stressors and any other sources that may have pertinent information.

3  If the RO/AMC verifies the presence of an in-service stressor, a VA examination should be performed by a psychiatrist in order to determine the etiology, nature and severity of any psychiatric illness, to include PTSD.  The claims folder and a copy of this Remand must to be made available to the examiners in conjunction with the examination.  All indicated tests are to be conducted.  The RO is to inform the examiner that only a stressor that has been verified by the RO or the Board may be used as a basis for a diagnosis of PTSD.  If the diagnosis of PTSD is deemed appropriate, the examiner should specify whether each stressor found to be established by the record was sufficient to produce the disability, and whether there is a link between the current symptomatology and one or more of the in-service stressors.  A complete rational of any opinion expressed should be included in the examination report.

4.  The RO/AMC should forward the Veteran's claims file to the April 2010 VA examiner/opinion provider for review and an addendum opinion regarding the etiology of an aortic aneurism and kidney disorder.  After review of the relevant documents in the claims folder, the examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any diagnosed kidney disorder or abdominal aortic aneurysm is related to service.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

If the VA provider is unavailable to offer the opinions sought, the Veteran's claims file should be forwarded to another appropriate VA examiner for the opinion sought.  The opinion-provider should explain the rationale for the opinion given.  

5.  Thereafter, the RO/AMC should readjudicate the remaining issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


